Citation Nr: 1515131	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had significant noise exposure during service to include noise from mortars and gunfire.

2.  The Veteran has credibly asserted that his tinnitus first began when he was still in the military.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant service connection for tinnitus, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Tinnitus is considered chronic as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, --- Vet. App. ----, 2015 WL 510609, at *12 (Vet. App. Feb. 9, 2015).  

A current disability is shown by the evidence of record.  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran was afforded a VA audiological examination in September 2011, during which he reported recurrent tinnitus.  The Board has no reason to doubt the veracity of the Veteran's report of experiencing tinnitus.  

The Board finds it noteworthy that the Veteran was exposed to significant noise during his military service.  Service records show that he served on a mortar crew while deployed to Vietnam, during which he would certainly have been exposed to noise from mortar fire.  The Veteran also earned the Combat Infantryman Badge which supports a finding of exposure to significant noise during service, both during training to become an infantryman and during his combat service.  Accordingly, the Board finds evidence of significant noise exposure during service.  

Regarding whether there is a relationship between the current disability and in-service noise exposure, the September 2011 VA examiner opined that it was less likely than not that the Veteran's tinnitus was a result of military noise exposure.  The examiner's rationale was that the Veteran had not sought treatment for tinnitus and was insufficiently specific as to the date of onset.  The examiner reported that the Veteran first noticed tinnitus soon after his return from Vietnam.  This comment only appears in the section discussing tinnitus, not hearing loss.  In his March 2013 appeal, the Veteran stated that the examiner misquoted him and that "the problems" started "shortly after I arrived in Vietnam, not after I returned."  From the context, it is clear that the Veteran is referring, at least in part, to the onset of his tinnitus.  As noted above, the Veteran is competent to report the presence of tinnitus.  See Charles, 16 Vet. App. 370.  The Board finds the Veteran's statements that he experienced tinnitus during service to be credible.  

In summary, a chronic disease, tinnitus, is shown during service and at present.  As such, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b). 


ORDER

Service connection for tinnitus is granted.


REMAND

As stated above, the Veteran was afforded a VA audiological examination in September 2011.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss but opined that it was less likely than not that this was related to military noise exposure.  The examiner's rationale was that the Veteran had never sought treatment for hearing loss and was insufficiently specific as to the date of onset.  

This medical opinion is inadequate to adjudicate the issue of entitlement to service connection for hearing loss.  At the time of the examination, the examiner noted that the Veteran's claims file was reviewed but also checked a box indicating that no records were reviewed.  The claims file currently before the Board contains service treatment records, including hearing test results that appear to show worsening hearing during the Veteran's active duty service.  This issue must therefore be remanded to obtain an addendum medical opinion that addresses this information before the case can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the September 2011 VA audiological examination and request that she prepare an addendum to the examination report which addresses the following:

(a) Is there any indication in the record as to whether the December 1966, June 1968, and March 1970 hearing examinations used the ASA or ISO standard?

(b) What, if any, significance is there in what appears to be a change in the Veteran's hearing test results between entrance into and separation from service?

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss had its onset during active service?  Please accept the Veteran's statements as to noise exposure in service as factual.

The examiner is asked to provide a rationale supporting any opinion offered, and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

If the examiner who conducted the September 2011 VA examination is not available, the record should be forwarded to a suitable substitute.  If it is concluded by either the September 2011 examiner or the substitute examiner that a new examination is in order, the Veteran should be scheduled for a new VA examination with an examiner who will address the questions listed above.

2.  Then, the Veteran's claim should be readjudicated.  If the benefit remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


